Title: To Benjamin Franklin from François Baudin, 21 March 1777: résumé
From: Baudin, François
To: Franklin, Benjamin


<St. Martin, Isle de Ré, March 21, 1777, in French: This island is well situated for importing from America, and exporting more cheaply than from Nantes or Bordeaux. Captain William Moore of the Dauphin left here on the 19th carrying salt furnished by my friends the Delaps, and with notes on the island’s advantages for your commerce. He prefers our brandy to that of Bordeaux; it is as strong as cognac and is free of export duty. French manufactures may also be exported cheaply from here. MM. Sellonf & Cie., who forward this letter, will vouch for me, and I am known in Nantes, Bordeaux, and La Rochelle; I ask only the usual two percent commission.>